Title: Relationship between Federal and State Governments, [21 June] 1787
From: Madison, James
To: 


[21 June 1787]

   Having rejected the New Jersey Plan, the convention now was considering the amended Virginia Plan as reported out of the Committee of the Whole on 13 June. The resolution calling for a legislature with two branches was under debate. Johnson argued the small states’ view that it was necessary to give each state an equal vote in the legislature in order to preserve state sovereignty against the encroachment of the national government.

Mr. Madison was of opinion that there was 1. less danger of encroachment from the Genl. Govt. than from the State Govts. 2. that the mischeif from encroachments would be less fatal if made by the former, than if made by the latter. 1. All the examples of other confederacies prove the greater tendency in such systems to anarchy than to tyranny; to a disobedience of the members than to usurpations of the federal head. Our own experience had fully illustrated this tendency. But it will be said that the proposed change in the principles & form of the Union will vary the tendency, that the genl. Govt. will have real & greater powers, and will be derived in one branch at least from the people, not from the Govts. of the States. To give full force to this objection, let it be supposed for a moment that indefinite power should be given to the Genl. Legislature, and the States reduced to corporations dependent on the Genl. Legislature; Why shd. it follow that the Genl. Govt. wd. take from the States any branch of their power as far as its operation was beneficial, and its continuance desireable to the people? In some of the States, particularly in Connecticut, all the Townships are incorporated, and have a certain limited jurisdiction. Have the Representatives of the people of the Townships in the Legislature of the State ever endeavored to despoil the Townships of any part of their local authority? As far as this local authority is convenient to the people they are attached to it; and their representatives chosen by & amenable to them naturally respect their attachment to this, as much as their attachment to any other right or interest. The relation of a general Govt. to State Govts. is parallel. 2. Guards were more necessary agst. encroachments of the State Govts. on the Genl. Govt. than of the latter on the former. The great objection made agst. an abolition of the State Govts. was that the Genl. Govt. could not extend its care to all the minute objects which fall under the cognizance of the local jurisdictions. The objection as stated lay not agst. the probable abuse of the general power, but agst. the imperfect use that could be made of it throughout so great an extent of Country, and over so great a variety of objects. As far as its operation would be practicable it could not in this view be improper; as far as it would be impracticable, the conveniency of the Genl. Govt. itself would concur with that of the people in the maintenance of subordinate Governments. Were it practicable for the genl. Govt. to extend its care to every requisite object without the cooperation of the State Govts. the people would not be less free as members of one great Republic than as members of thirteen small ones. A Citizen of Delaware was not more free than a Citizen of Virginia: nor would either be more free than a Citizen of America: supposing therefore a tendency in the genl. Government to absorb the State Govts. no fatal consequence could result. Taking the reverse of the supposition, that a tendency should be left in the State Govts. towards an independence on the General Govt. and the gloomy consequences need not be pointed out. The imagination of them, must have suggested to the States the experiment we are now making to prevent the calamity, and must have formed the cheif motive with those present to undertake the arduous task.
